Exhibit 10.1


 [TRANSLATION FROM HEBREW]


STATE OF ISRAEL




MINISTRY OF NATIONAL INFRASTRUCTURES
LICENSING AUTHORITY NATURAL RESOURCES


Oil Exploration


24 October 2011

 

Mr Richard Rinberg,CEO  
Fax: 04/6231427

Zion Oil & Gas, Inc
22 Bareket Northern Industrial Zone
Caesarea 38900


Dear Sir


Re:Joseph License/339- Extending the  Validity
      Your letter dated 19 September 2011


In view of your abovementioned request I hereby extend the validity of the above
license for an additional year until 10.10. 2012. During the extension period
your company shall execute the following work program:


a.  
Prepare an analysis of the results of Ma'anit drilling-1, 2, 3 and a regional
geological analysis of the Ma'anit structure and submit a summary report with
respect thereto by - 1 February 2012.

b.  
Present a contract for a supplementary 2D seismic survey within the license area
totaling approximately 15 kilometers by -1 March 2012.

c.  
Carry out the seismic survey, process the data and submit the process report and
ancillary material to the National archives at the Geophysics Institute as
defined in the guidelines for transferring seismic data, by - 1 June 2012.

d.  
Prepare an interpretation of the new seismic survey, integrate with old lines,
update the geophysical maps and submit a geophysical summary by -1 August 2012.

e.  
Prepare a drilling prospectus that includes a description of the geological
background, the purposes of the drilling and the petroleum system/s that are
related therein and a geological forecast and engineering plan for the proposed
drilling by -1 September 2012.

f.  
Execute a contract with a drilling contractor to drill a new well or drill the
existing well by - 1 October 2012.



 
 
 

--------------------------------------------------------------------------------

 
 
I find it prudent to make it clear the importance of adhering to the
abovementioned dates in order to develop the license with proper diligence
pursuant to the law.


Sincerely


Dr. Michael Gardosh
Commissioner of Petroleum Affairs


 
 

--------------------------------------------------------------------------------

 